Exhibit 10.1

EXECUTION VERSION

FIXED FACILITY NOTE

(Fixed+1 Maturity)

 

US $310,000,000.00    August 3, 2009

FOR VALUE RECEIVED, the undersigned (individually and collectively, “Borrower”)
jointly and severally (if more than one) promises to pay to the order of
DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a Delaware corporation (“Lender”), the
principal sum of THREE HUNDRED TEN MILLION AND NO/100 DOLLARS
(US $310,000,000.00), with interest accruing at the Interest Rate on the unpaid
principal balance from the Disbursement Date until fully paid.

This Note is executed and delivered by Borrower pursuant to that certain Master
Credit Facility Agreement, dated as of April 7, 2009, by and between Borrower,
Lender and others (as amended, restated or otherwise modified from time to time,
the “Master Agreement”), to evidence the obligation of Borrower to repay a Fixed
Advance made by Lender to Borrower in accordance with the terms of the Master
Agreement. This Note is entitled to the benefit and security of the Loan
Documents provided for in the Master Agreement, to which reference is hereby
made for a statement of all of the terms and conditions under which the Fixed
Advance evidenced hereby is made.

1. Defined Terms. In addition to defined terms found elsewhere in this Note, as
used in this Note, the following definitions shall apply:

Adjustable Rate. From and after each Rate Change Date until the next Rate Change
Date, the Adjustable Rate shall be the sum of (i) the Current Index, and
(ii) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.

Adjustable Rate Period: The period commencing on the First Rate Change Date and
ending on the Maturity Date.

Advance: The Advance evidenced by this Note.

Advance Term: 132 months.

Amortization Period: 360 months.

Business Day: Any day other than a Saturday, Sunday or any other day on which
Lender is not open for business.

 

1



--------------------------------------------------------------------------------

Current Index: The published Index that is effective on the fifteenth (15th) day
before the applicable Rate Change Date.

Debt Service Amounts: Amounts payable under this Note, the Security Instrument
or any other Loan Document.

Default Rate: A rate equal to the lesser of four (4) percentage points above the
Interest Rate or the maximum interest rate which may be collected from Borrower
under applicable law.

Disbursement Date: The date of disbursement of the Advance hereunder.

First Payment Change Date: The first day of October, 2019.

First Payment Date or First Interest Only Payment Date: The first day of
October, 2009.

First Principal and Interest Payment Date: The first day of October, 2014.

First Rate Change Date: The first day of September, 2019.

Fixed Rate: The annual rate of five and sixty-nine one hundredths percent
(5.69%).

Indebtedness: The principal of, interest on, or any other amounts due at any
time under, this Note, the Security Instrument or any other Loan Document,
including prepayment premiums, late charges, default interest, and advances to
protect the security of the Security Instrument under Section 12 of the Security
Instrument.

Index: The British Bankers Association fixing of the London Inter-Bank Offered
Rate for 1-month U.S. Dollar-denominated deposits as reported by Telerate
through electronic transmission. If the Index is no longer available, or is no
longer posted through electronic transmission, Lender will choose a new index
that is based upon comparable information and provide notice thereof to
Borrower.

Last Interest-Only Payment Date: The first day of September, 2014.

Lender: The holder of this Note.

Margin: The Adjustable Rate Period margin is three percent (3%).

Maturity Date: The first day of September, 2020, or any earlier date on which
the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise.

 

2



--------------------------------------------------------------------------------

Payment Change Date: The first day of the month following each Rate Change Date
until this Note is repaid in full.

Remaining Amortization Period: For an amortizing Advance, as of each Payment
Change Date, the Amortization Period minus the number of scheduled monthly
principal and interest payments that have elapsed since the date of this Note.

Rate Change Date: The First Rate Change Date and the first day of each month
thereafter until this Note is repaid in full.

Security Instrument: Individually and collectively, various multifamily
mortgage, deeds to secure debt or deeds of trust described in the Master
Agreement.

Yield Maintenance Period Term or Prepayment Premium Period Term: 120 months.

Yield Maintenance Period End Date or Prepayment Premium Period End Date: The
last day of August, 2019.

Event of Default and other capitalized terms used but not defined in this Note
shall have the meanings given to such terms in the Master Agreement or, if not
defined in the Master Agreement, as defined in the Security Instrument.

2. Address for Payment. All payments due under this Note shall be payable at DB
Mortgage Services, LLC, One Beacon Street, 14th Floor, Boston, Massachusetts
02108, or such other place as may be designated by written notice to Borrower
from or on behalf of Lender.

3. Payment of Principal and Interest. Principal and interest shall be paid as
follows:

(a) Short Month Interest. If disbursement of principal is made by Lender to
Borrower on any day other than the first day of the month, interest for the
period beginning on the Disbursement Date and ending on and including the last
day of the month in which such disbursement is made shall be payable
simultaneously with the execution of this Note.

(b) Interest Computation. Interest under this Note shall be computed on the
basis of (check one only):

 

  ¨ 30/360. A 360-day year consisting of twelve 30-day months.

 

  x

Actual/360. A 360-day year. The amount of each monthly payment made by Borrower
pursuant to Section 3(d) below that is allocated to interest will be based on
the actual number of calendar days during such month and shall be calculated by
multiplying the unpaid principal balance of this Note by the per annum Interest
Rate, dividing the product by three hundred sixty (360)

 

3



--------------------------------------------------------------------------------

 

and multiplying the quotient by the actual number of days elapsed during the
month. Borrower understands that the amount allocated to interest for each month
will vary depending on the actual number of calendar days during such month.

(c) Interest Accrual. Interest shall accrue on the unpaid principal balance of
this Note at the Fixed Rate or the Adjustable Rate, as applicable. Interest
shall accrue at the Fixed Rate until the First Rate Change Date. Thereafter,
interest shall accrue at the Adjustable Rate. During the Adjustable Rate Period,
the Adjustable Rate shall change on each Rate Change Date until the Advance is
repaid in full.

(d) Monthly Installments.

 

  (1) Fixed Rate Period. (Check one only.)

 

  ¨ Amortizing Advance.

Consecutive monthly installments of principal and interest, each in the amount
of                                                               Dollars (US
$            ), shall be payable on the First Payment Date and on the first day
of every month thereafter, until and including the First Rate Change Date

 

  ¨ Interest Only Advance. (Check one only)

 

  ¨ 30/360. If interest accrues based on a 30/360 interest computation, then
consecutive monthly installments of interest only, each in the amount of
                                                              Dollars (US
$            ), shall be payable on the First Payment Date and on the first day
of every month thereafter, until and including the First Rate Change Date.

 

  ¨ Actual/360. If interest accrues based on an Actual/360 interest computation,
the amount of                                                              
Dollars (US $            ) shall be payable on the First Payment Date and
thereafter consecutive monthly installments of interest only, shall be payable
as follows:

 

  (1)                                                               Dollars (US
$            ), shall be payable on the first day of each month during the term
hereof which follows a 28-day month;

 

4



--------------------------------------------------------------------------------

  (2)                                                               Dollars (US
$            ), shall be payable on the first day of each month during the term
hereof which follows a 29-day month,

 

  (3)                                                               Dollars (US
$            ), shall be payable on the first day of each month during the term
hereof which follows a 30-day month, or

 

  (4)                                                               Dollars (US
$            ), shall be payable on the first day of each month during the term
hereof which follows a 31-day month,

until and including the First Rate Change Date.

 

  x Partial Interest Only Advance.

 

  (1) Interest Only Period. Commencing on the First Interest Only Payment Date
and on the first day of every month until and including the Last Interest Only
Payment Date, consecutive monthly installments of interest only shall be payable
and in an amount equal to one of the following (check one only):

 

  ¨ 30/360. If interest accrues based on a 30/360 interest computation, then
consecutive monthly installments of interest only, each in the amount of
                                                              Dollars (US
$            ).

 

  x Actual/360. If interest accrues based on an Actual/360 interest computation,
the amount of One Million Four Hundred Sixty-Nine Thousand Nine Hundred Sixteen
and 67/100 Dollars (US $1,469,916.67) shall be payable on the First Interest
Only Payment Date and thereafter consecutive monthly installments of interest
only shall be payable as follows:

 

  (i) One Million Three Hundred Seventy-One Thousand Nine Hundred Twenty-Two and
22/100 Dollars (US $1,371,922.22), shall be payable on the first day of each
month during the term hereof which follows a 28-day month;

 

5



--------------------------------------------------------------------------------

  (ii) One Million Four Hundred Twenty Thousand Nine Hundred Nineteen and 44/100
Dollars (US $1,420,919.44), shall be payable on the first day of each month
during the term hereof which follows a 29-day month,

 

  (iii) One Million Four Hundred Sixty-Nine Thousand Nine Hundred Sixteen and
67/100 Dollars (US $1,469,916.67), shall be payable on the first day of each
month during the term hereof which follows a 30-day month, or

 

  (iv) One Million Five Hundred Eighteen Thousand Nine Hundred Thirteen and
89/100 Dollars (US $1,518,913.89), shall be payable on the first day of each
month during the term hereof which follows a 31-day month,

 

  (2) Amortizing Period. Commencing on the First Principal and Interest Payment
Date and on the first day of every month thereafter, until and including the
First Rate Change Date, consecutive monthly installments of principal and
interest shall be due and payable, each in the amount of One Million Seven
Hundred Ninety-Seven Thousand Two Hundred Seventy-Seven and 31/100 Dollars (US
$1,797,277.31).

 

  (2) Adjustable Rate Period. (Check one only)

 

  x

Amortizing Advance. If the Advance is an amortizing Advance, consecutive monthly
installments of principal and interest, each in the amount of the “Required
Monthly Payment” (as calculated by Lender after the Rate Change Date and prior
to the Payment Change Date), shall be payable on the first day of each month
beginning on the First Payment Change Date and on each Payment Change Date
thereafter until the entire unpaid principal balance evidenced by this Note is
fully paid. The initial Required Monthly Payment shall be the amount required to
pay the unpaid principal balance of this Note in equal monthly installments,
including accrued interest at the Adjustable Rate over the Remaining
Amortization Period. Thereafter, to the extent that the Adjustable Rate has
changed, the Required Monthly Payment shall change on

 

6



--------------------------------------------------------------------------------

 

each Payment Change Date, and shall be in such amount as shall cause the unpaid
principal balance of the Note to be amortized over the Remaining Amortization
Period. Notwithstanding the interest accrual method selected in Section 3(b)
above, the amount of the initial and all other Required Monthly Payments shall
be calculated utilizing a 30/360 interest calculation payment schedule whether
the amount allocated to interest on the loan is based on a 360-day year
consisting of twelve 30-day months or on a 360-day year consisting of the actual
number of days in each month. Any remaining principal and interest, if not
sooner paid, shall be due and payable on the Maturity Date.

 

  ¨ Interest-Only Advance. If the Advance is an interest-only Advance,
consecutive monthly installments of interest only, each in the amount of the
Required Monthly Payment (defined below), shall be payable on the First Payment
Change Date and on each Payment Change Date thereafter until the entire unpaid
principal balance evidenced by this Note is fully paid. The initial Required
Monthly Payment shall be calculated based on the outstanding principal balance
and the then-applicable Adjustable Rate. Thereafter, to the extent that the
Adjustable Rate has changed, the Required Monthly Payment shall change on each
Payment Change Date based on the then-applicable Adjustable Rate. The amount of
the initial and any changed Required Monthly Payment shall be calculated
utilizing the interest accrual method selected in Section 3(b) above. The entire
unpaid principal balance and accrued but unpaid interest, if not sooner paid,
shall be due and payable on the Maturity Date.

(i) Adjustable Rate. The Adjustable Rate shall be in effect beginning on the
First Rate Change Date. From and after each Rate Change Date until the next Rate
Change Date, the Adjustable Rate shall be the sum of (a) the Current Index, and
(b) the Margin, which sum is then rounded to three decimal places, subject to
the limitations that the Adjustable Rate shall not be less than the Margin.
Accrued interest on this Note shall be paid in arrears.

(ii) Notice of Interest Rate Change. Before each Payment Change Date, Lender
shall re-calculate the Adjustable Rate and shall notify Borrower (in the manner
specified in the Security Instrument for giving notices) of any change in the
Adjustable Rate and the Required Monthly Payment.

(iii) Correction to Required Monthly Payment. If Lender at any time determines,
in its sole but reasonable discretion, that it has miscalculated the amount of
the Required Monthly Payment (whether

 

7



--------------------------------------------------------------------------------

because of a miscalculation of the Adjustable Rate or otherwise), then Lender
shall give notice to Borrower of the corrected amount of the Required Monthly
Payment (and the corrected Adjustable Rate, if applicable) and (a) if the
corrected amount of the Required Monthly Payment represents an increase, then
Borrower shall, within thirty (30) calendar days thereafter, pay to Lender any
sums that Borrower would have otherwise been obligated under this Note to pay to
Lender had the amount of the Required Monthly Payment not been miscalculated, or
(b) if the corrected amount of the Required Monthly Payment represents a
decrease thereof and Borrower is not otherwise in breach or default under any of
the terms and provisions of the Note, the Security Instrument or any other loan
document evidencing or securing the Note, then Borrower shall thereafter be paid
the sums that Borrower would not have otherwise been obligated to pay to Lender
had the amount of the Required Monthly Payment not been miscalculated.

(e) Payments Before Due Date. Any regularly scheduled monthly installment of
principal and interest that is received by Lender before the date it is due
shall be deemed to have been received on the due date solely for the purpose of
calculating interest due.

(f) Accrued Interest. Any accrued interest remaining past due for thirty
(30) days or more shall be added to and become part of the unpaid principal
balance and shall bear interest at the rate or rates specified in this Note. Any
reference herein to “accrued interest” shall refer to accrued interest which has
not become part of the unpaid principal balance. Any amount added to principal
pursuant to the Loan Documents shall bear interest at the applicable rate or
rates specified in this Note and shall be payable with such interest upon demand
by Lender and absent such demand, as provided in this Note for the payment of
principal and interest.

4. Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness that is less than all
amounts due and payable at such time, Lender may apply that payment to amounts
then due and payable in any manner and in any order determined by Lender, in
Lender’s discretion. Borrower agrees that neither Lender’s acceptance of a
payment from Borrower in an amount that is less than all amounts then due and
payable nor Lender’s application of such payment shall constitute or be deemed
to constitute either a waiver of the unpaid amounts or an accord and
satisfaction.

5. Security. The Indebtedness is secured, among other things, by the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender concerning the collateral for the Indebtedness.

6. Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any accrued interest, the prepayment premium
payable under Section 10, if any, and all other amounts payable under this Note
and any other Loan Document shall at once become due and payable, at the option
of Lender, without any prior notice to Borrower. Lender may exercise this option
to accelerate regardless of any prior forbearance.

 

8



--------------------------------------------------------------------------------

7. Late Charge. If any monthly installment due hereunder is not received by
Lender on or before the fifth (5th) day of each month or if any other amount
payable under this Note or under the Security Instrument or any other Loan
Document is not received by Lender before or on the date such amount is due,
counting from and including the date such amount is due, Borrower shall pay to
Lender, immediately and without demand by Lender, a late charge equal to five
percent (5%) of such monthly installment or other amount due. Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Advance and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that the late charge payable pursuant to this Section represents
a fair and reasonable estimate, taking into account all circumstances existing
on the date of this Note, of the additional expenses Lender will incur by reason
of such late payment. The late charge is payable in addition to, and not in lieu
of, any interest payable at the Default Rate pursuant to Section 8.

8. Default Rate. So long as any monthly installment or any other payment due
under this Note remains past due for thirty (30) days or more, interest under
this Note shall accrue on the unpaid principal balance from the earlier of the
due date of the first unpaid monthly installment or other payment due, as
applicable, at the Default Rate. If the unpaid principal balance and all accrued
interest are not paid in full on the Maturity Date, the unpaid principal balance
and all accrued interest shall bear interest from the Maturity Date at the
Default Rate. Borrower also acknowledges that its failure to make timely
payments will cause Lender to incur additional expenses in servicing and
processing the Advance, that, during the time that any monthly installment or
payment under this Note is delinquent for more than thirty (30) days, Lender
will incur additional costs and expenses arising from its loss of the use of the
money due and from the adverse impact on Lender’s ability to meet its other
obligations and to take advantage of other investment opportunities, and that it
is extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment or other payment due under this Note is delinquent for more than
thirty (30) days, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of Borrower’s delinquent payment
and the additional compensation Lender is entitled to receive for the increased
risks of nonpayment associated with a delinquent Advance.

9. Limits on Personal Liability. The provisions of Article 14 of the Master
Agreement (entitled “Limits on Personal Liability”) are hereby incorporated into
this Note by this reference to the fullest extent as if the text of such Article
were set forth in its entirety herein.

 

9



--------------------------------------------------------------------------------

10. Voluntary and Involuntary Prepayments.

(a) A prepayment premium shall be payable in connection with any prepayment made
under this Note as provided below:

(1) Subject to the terms of the Master Agreement, Borrower may voluntarily
prepay all or a portion of the unpaid principal balance of this Note only on the
last calendar day of a calendar month (the “Last Day of the Month”) and only if
Borrower has complied with all of the following:

 

  (i) Borrower must give Lender at least thirty (30) days (if given via U.S.
Postal Service) or twenty (20) days (if given via facsimile, email or overnight
courier), but not more than sixty (60) days, prior written notice of Borrower’s
intention to make a prepayment (the “Prepayment Notice”). The Prepayment Notice
shall be given in writing (via facsimile, email, U.S. Postal Service or
overnight courier) and addressed to Lender. The Prepayment Notice shall include,
at a minimum, the Business Day upon which Borrower intends to make the
prepayment (the “Intended Prepayment Date”).

 

  (ii) Borrower acknowledges that Lender is not required to accept any voluntary
prepayment of this Note on any day other than the Last Day of the Month even if
(A) Borrower has given a Prepayment Notice with an Intended Prepayment Date
other than the Last Day of the Month or (B) the Last Day of the Month is not a
Business Day. Therefore, even if Lender accepts a voluntary prepayment on any
day other than the Last Day of the Month, for all purposes (including the
accrual of interest and the calculation of the prepayment premium), any
prepayment received by Lender on any day other than the Last Day of the Month
shall be deemed to have been received by Lender on the Last Day of the Month and
any prepayment calculation will include interest to and including the Last Day
of the Month in which such prepayment occurs. If the Last Day of the Month is
not a Business Day, then Borrower must make the payment on the Business Day
immediately preceding the Last Day of the Month.

 

  (iii) Any prepayment shall be made by paying (A) the amount of principal being
prepaid, (B) all accrued interest (calculated to the Last Day of the Month),
(C) all other sums due Lender at the time of such prepayment, and (D) the
prepayment premium calculated pursuant to Schedule A.

 

  (iv) If, for any reason, Borrower fails to prepay this Note (A) within five
(5) Business Days after the Intended Prepayment Date or (B) if the prepayment
occurs in a month other than the month stated in the original Prepayment Notice,
then Lender shall have the right, but not the obligation, to recalculate the
prepayment premium based upon the date that Borrower actually prepays this Note
and to make such calculation as described in Schedule A attached hereto. For
purposes of such recalculation, such new prepayment date shall be deemed the
“Intended Prepayment Date.”

 

10



--------------------------------------------------------------------------------

(2) Upon Lender’s exercise of any right of acceleration under this Note,
Borrower shall pay to Lender, in addition to the entire unpaid principal balance
of this Note outstanding at the time of the acceleration, (i) all accrued
interest and all other sums due Lender under this Note and the other Loan
Documents, and (ii) the prepayment premium calculated pursuant to Schedule A.

(3) Any application by Lender of any collateral or other security to the
repayment of any portion of the unpaid principal balance of this Note prior to
the Maturity Date and in the absence of acceleration shall be deemed to be a
partial prepayment by Borrower, requiring the payment to Lender by Borrower of a
prepayment premium.

(b) Notwithstanding the provisions of Section 10(a), no prepayment premium shall
be payable (1) with respect to any prepayment occurring as a result of the
application of any insurance proceeds or condemnation award under the Security
Instrument, or (2) as provided in subparagraph (b) of Schedule A.

(c) Schedule A is hereby incorporated by reference into this Note.

(d) Any required prepayment of less than the entire unpaid principal balance of
this Note shall not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments, unless Lender agrees
otherwise in writing.

(e) Borrower recognizes that any prepayment of the unpaid principal balance of
this Note, whether voluntary or involuntary or resulting from a default by
Borrower, will result in Lender’s incurring loss, including reinvestment loss,
additional expense and frustration or impairment of Lender’s ability to meet its
commitments to third parties. Borrower agrees to pay to Lender upon demand
damages for the detriment caused by any prepayment, and agrees that it is
extremely difficult and impractical to ascertain the extent of such damages.
Borrower therefore acknowledges and agrees that the formula for calculating
prepayment premiums set forth on Schedule A represents a reasonable estimate of
the damages Lender will incur because of a prepayment.

(f) Borrower further acknowledges that the prepayment premium provisions of this
Note are a material part of the consideration for the Advance evidenced by this
Note, and acknowledges that the terms of this Note are in other respects more
favorable to Borrower as a result of Borrower’s voluntary agreement to the
prepayment premium provisions.

11. Costs and Expenses. Borrower shall pay on demand all expenses and costs,
including fees and out-of-pocket expenses of attorneys and expert witnesses and
costs of investigation, incurred by Lender as a result of any default under this
Note or in connection with efforts to collect any amount due under this Note, or
to enforce the provisions of any of the other Loan Documents, including those
incurred in post-judgment collection efforts and in any bankruptcy proceeding
(including any action for relief from the automatic stay of any bankruptcy
proceeding) or judicial or non-judicial foreclosure proceeding.

 

11



--------------------------------------------------------------------------------

12. Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Security Instrument, or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of that or any other right or remedy. The acceptance by Lender of any
payment after the due date of such payment, or in an amount which is less than
the required payment, shall not be a waiver of Lender’s right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment. Enforcement by Lender of any
security for Borrower’s obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

13. Waivers. Except as expressly provided in the Master Agreement, presentment,
demand, notice of dishonor, protest, notice of acceleration, notice of intent to
demand or accelerate payment or maturity, presentment for payment, notice of
nonpayment, grace, and diligence in collecting the Indebtedness are waived by
Borrower and all endorsers and guarantors of this Note and all other third party
obligors.

14. Advance Charges. Borrower agrees to pay an effective rate of interest equal
to the sum of the Interest Rate provided for in this Note and any additional
rate of interest resulting from any other charges of interest or in the nature
of interest paid or to be paid in connection with the Advance evidenced by this
Note and any other fees or amounts to be paid by Borrower pursuant to any of the
other Loan Documents. Neither this Note nor any of the other Loan Documents
shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the maximum interest
rate permitted to be charged under applicable law. If any applicable law
limiting the amount of interest or other charges permitted to be collected from
Borrower in connection with the Advance is interpreted so that any interest or
other charge provided for in any Loan Document, whether considered separately or
together with other charges provided for in any other Loan Document, violates
that law, and Borrower is entitled to the benefit of that law, that interest or
charge is hereby reduced to the extent necessary to eliminate that violation.
The amounts, if any, previously paid to Lender in excess of the permitted
amounts shall be applied by Lender to reduce the unpaid principal balance of
this Note. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all Indebtedness that constitutes interest, as well as all
other charges made in connection with the Indebtedness that constitute interest,
shall be deemed to be allocated and spread ratably over the stated term of the
Note. Unless otherwise required by applicable law, such allocation and spreading
shall be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Note.

15. Commercial Purpose. Borrower represents that the Indebtedness is being
incurred by Borrower solely for the purpose of carrying on a business or
commercial enterprise, and not for personal, family or household purposes.

 

12



--------------------------------------------------------------------------------

16. Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.

17. Captions. The captions of the paragraphs of this Note are for convenience
only and shall be disregarded in construing this Note.

18. Notices. All notices, demands and other communications required or permitted
to be given by Lender to Borrower pursuant to this Note shall be given in
accordance with accordance with Section 15.08 of the Master Agreement.

19. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The provisions
of Section 15.06 of the Master Agreement (entitled “Choice of Law; Consent to
Jurisdiction; Waiver of Jury Trial”) are hereby incorporated into this Note by
this reference to the fullest extent as if the text of such Section were set
forth in its entirety herein.

20. Security for this Note. The indebtedness evidenced by this Note is secured
by other Security Documents executed by Borrower or its Affiliates. Reference is
made hereby to the Master Agreement and the Security Documents for additional
rights and remedies of Lender relating to the Indebtedness evidenced by this
Note. Each Security Document shall be released in accordance with the provisions
of the Master Agreement and the Security Documents.

21. No Reborrowing. Advances borrowed under this Note may not be reborrowed.

22. Fixed Advances. This Note is issued to evidence a Fixed Advance made in
accordance with the terms of the Master Agreement.

23. Cross-Default with Master Agreement. The occurrence of an Event of Default
under the Master Agreement shall constitute an “Event of Default” under this
Note, and, accordingly, upon the occurrence of an Event of Default under the
Master Agreement, the entire principal amount outstanding hereunder and accrued
interest thereon shall at once become due and payable, at the option of the
holder hereof.

[Remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

ATTACHED SCHEDULES. The following Schedules are attached to this Note:

 

x    Schedule A      Prepayment Premium (required) ¨    Schedule B     
Modifications to Multifamily Note

[Remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal or
has caused this Note to be signed and delivered under seal by its duly
authorized representative. Borrower intends that this Note shall be deemed to be
signed and delivered as a sealed instrument.

 

BORROWER: BRE–FMCA, LLC, a Delaware limited liability company By:   BRE
Properties, Inc., a Maryland corporation, its sole member   By:  

/s/ Edward F. Lange, Jr.

  Name:   Edward F. Lange, Jr.   Its:   Executive Vice President and Chief
Operating Officer BRE–FMAZ, LLC, a Delaware limited liability company By:  

BRE Property Investors LLC,

a Delaware limited liability company, its sole member

    By:   BRE Properties, Inc., a Maryland corporation, its managing member    
By:  

/s/ Edward F. Lange, Jr.

    Name:   Edward F. Lange, Jr.     Its:   Executive Vice President and Chief
Operating Officer

 

S-1



--------------------------------------------------------------------------------

Pay to the order of                                         , without recourse.

 

LENDER: DEUTSCHE BANK BERKSHIRE MORTGAGE, INC., a Delaware corporation By:  

/s/ Jeffrey C. Day

Name:   Jeffrey C. Day Title:   Managing Director By:  

/s/ Heidi Marrin

Name:   Heidi Marrin Title:   Assistant Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE A

PREPAYMENT PREMIUM

Any prepayment premium payable under Section 10 of this Note shall be computed
as follows:

 

  (a) If the prepayment is made at any time after the date of this Note and
before the Yield Maintenance Period End Date, the prepayment premium shall be
the greater of:

 

  (i) one percent (1%) of the amount of principal being prepaid; or

 

  (ii) The product obtained by multiplying:

 

  (A) the amount of principal being prepaid,

by

 

  (B) the difference obtained by subtracting from the Fixed Rate on this Note
the yield rate (the “Yield Rate”) on the 7.5000% U.S. Treasury Security due
November 2024 (the “Specified U.S. Treasury Security”), on the twenty-fifth
(25th) Business Day preceding (x) the Intended Prepayment Date, or (y) the date
Lender accelerates the Advance or otherwise accepts a prepayment pursuant to
Section 10(a)(3) of this Note, as the Yield Rate is reported in The Wall Street
Journal,

by

 

  (C) the present value factor calculated using the following formula:

 

1 - (1 + r)-n/12

   r   

[r =    Yield Rate

 n =    the number of months remaining between (1) either of the following:
(x) in the case of a voluntary prepayment, the Last Day of the Month during
which the prepayment is made, or (y) in any other case, the date on which Lender
accelerates the unpaid principal balance of this Note and (2) the Yield
Maintenance Period End Date]

In the event that no Yield Rate is published for the Specified U.S. Treasury
Security, then the nearest equivalent non-callable U.S. Treasury Security having
a maturity date closest to the Yield Maintenance Period End Date of this Note
shall be selected at

 

A-1



--------------------------------------------------------------------------------

Lender’s discretion. If the publication of such Yield Rates in The Wall Street
Journal is discontinued, Lender shall determine such Yield Rates from another
source selected by Lender.

 

  (b) Notwithstanding the provisions of Section 10(a) of this Note, no
prepayment premium shall be payable with respect to any prepayment made on or
after the Yield Maintenance Period End Date.

[Remainder of page intentionally left blank.]

 

A-2



--------------------------------------------------------------------------------

[Initial Page to Schedule A to Fixed Facility Note (Fixed+1 Maturity)]

 

/s/ EFL

INITIALS